Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of claims 1-8 and 12 in the reply filed on 07/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshikazi et al. (US 2018/0067408).
Regarding Claims 1 and 4-6, Hoshikazi discloses an electrophotographic photoreceptor comprising a conductive substrate comprising metal such as aluminum (para 0030), the surface of which is roughened by grinding (paras 0031-0032) and treated with a boehmite treatment (para 0036). Hoshikazi further discloses a charge generating layer comprising phenoxy resins (paras 0118, 0126). 
Regarding Claim 2, Hoshikazi discloses all the limitations of the present invention according to Claim 1 above. Hoshikazi further discloses an undercoat layer comprising thermosetting resin such as urethane resin, unsaturated polyester resin, and epoxy resin (para 0057).
Regarding Claim 3, Hoshikazi discloses all the limitations of the present invention according to Claim 1 above. Hoshikazi further discloses an undercoat layer comprising silane coupling agents (paras 0055, 0068). The undercoat layer is disposed between the conductive substrate and the charge-generating layer (para 0025, Fig 1).
Regarding Claim 7, Hoshikazi discloses all the limitations of the present invention according to Claim 1 above. Hoshikazi further discloses the conductive substrate comprising copper or stainless steel (para 0030).
Regarding Claim 8, Hoshikazi discloses all the limitations of the present invention according to Claim 1 above. While Hoshikazi does not explicitly disclose the charge-generating layer is a primer layer, since the charge-generating layer comprises epoxy as presently claimed (paras 0118, 0126), it would necessarily function as a primer layer as claimed.
Regarding Claim 12, Hoshikazi discloses all the limitations of the present invention according to Claim 8 above. Hoshikazi further discloses a charge transporting layer comprising binder resin (para 0136) disposed on the charge-generating layer (para 0025, Fig 1).

Claims 1-2, 4-5, 7-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landau (US 3,593,848).
Regarding Claim 1, Landau discloses a metal coil with a surface treatment (col 4, lines 63-75), coated with a special adhesive comprising phenoxy resin (col 10, lines 66-74; col 11, line 29).
Regarding Claim 2, Landau discloses all the limitations of the present invention according to Claim 1 above. Landau further discloses another layer which is a polyurethane adhesive (col 8, lines 68-70).
Regarding Claim 4, Landau discloses all the limitations of the present invention according to Claim 1 above. Landau further discloses the surface treatment may be a chromate conversion treatment (i.e. chemical conversion treatment) (col 4, lines 74-75).
Regarding Claim 5, Landau discloses all the limitations of the present invention according to Claim 1 above. Landau further discloses the metal coil comprising aluminum (col 4, lines 63-64).
Regarding Claim 7, Landau discloses all the limitations of the present invention according to Claim 1 above. Landau further discloses the metal coil comprising copper (col 4, lines 63-65).
Regarding Claim 8, Landau discloses all the limitations of the present invention according to Claim 1 above. While Landau does not explicitly disclose the special adhesive layer is a primer layer, since the special adhesive layer comprises epoxy as presently claimed (col 11, line 29), it would necessarily function as a primer layer as claimed.
Regarding Claim 12, Landau discloses all the limitations of the present invention according to Claim 8 above. Landau further discloses a vinyl film-foam laminated to the special adhesive layer (Col 10, lines 66-75).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787